 1

 2

 3
                                  UNITED STATES DISTRICT COURT
 4
                                        DISTRICT OF NEVADA
 5

 6

 7   ZITAN TECHNOLOGIES, LLC, et al.,

 8                  Plaintiffs,
                                                                 3:18-cv-00395-RCJ-WGC
 9          vs.
                                                                          ORDER
10   LIANG YU,

11                  Defendant.

12

13          Pending before the Court are: (1) Plaintiffs’ Motion for Temporary Restraining Order

14   (ECF No. 14); (2) Plaintiffs’ Motion for Preliminary Injunction (ECF No. 15); (3) Plaintiffs’

15   unopposed Motions to Seal (ECF Nos. 16, 19); and Plaintiffs’ unopposed Motion for Leave to

16   File Excess Pages (ECF No. 29). For the reasons given herein, the Court denies Plaintiffs’

17   Motion for Temporary Restraining Order, orders a hearing on Plaintiffs’ Motion for Preliminary

18   Injunction, and grants Plaintiffs’ Motions to Seal and Motion for Leave to File Excess Pages.

19     I.   FACTS AND PROCEDURAL BACKGROUND

20          This action involves alleged misappropriation of trade secrets and breach of contract.

21   Defendant was employed as a quantitative researcher by Zitan Technologies (“Zitan”) for

22   approximately three years. (Def.’s Opp’n to Pls.’s Mot. for TRO & Prelim. Inj. 2:3–2:4, ECF No.

23   23.) On Thursday, March 22, 2018, Defendant had an annual performance review with Zitan

24   CEO Changchun Shi and CTO Joohan Lee, during which they discussed promoting Defendant to
 1

 2
                                                  1 of 12
 3
 1   portfolio manager. (Id. 2:12–2:15.) A follow-up meeting to further discuss the promotion was

 2   scheduled for Tuesday, March 27, 2018. (Id.) On Friday, March 23, 2018, Defendant was

 3   working from home, which was his norm during the prior two years, and after allegedly

 4   experiencing technical issues with his work-issued laptop, he downloaded all the files that he had

 5   created as an employee, as well as a few additional documents that he was working on, from

 6   Dropbox to his personal computer. (Id. 2:16–2:26.) Defendant claims that the purpose was to

 7   gather information regarding his work achievements to prepare for his upcoming promotion

 8   meeting. (Id. 2:18–2:20.) The documents that Defendant accessed were documents that he was

 9   allowed to access at any time and that he was expected to access as part of his job

10   responsibilities. (Id. 3:2–3:4.) After downloading the files on his personal device, Defendant

11   realized that he “should probably not have,” and claims that he deleted the files from his

12   computer. (Id. 2:26–2:28.) Defendant additionally deleted documents from Evernote, an

13   application for organizing and archiving notes, (id. 3:28.), and, according to Plaintiffs, also

14   deleted source code, data files, and the command history of his work computer, (Pls.’s Mot. for

15   TRO & Prelim. Inj. 7:13–7:14, ECF No. 14.) On March 28, 2018, Defendant was promoted to

16   senior quantitative researcher. (Def.’s Opp’n 4:9, ECF No. 23.) However, Defendant claims that

17   he was disappointed that he was not promoted to the position formerly discussed with Zitan’s

18   CEO and CTO, and he resigned on April 9, 2018. (Id. 4:10–4:11.)

19          On May 3, 2018, Plaintiffs sent a letter to Defendant purporting to retroactively terminate

20   his employment for cause, demanding that Defendant return all company information, and

21   requiring Defendant to turn over to a forensic vendor all of his personal electronic devices and

22   disclose his usernames and passwords to all electronic storage applications for inspection. (Pls.’s

23   Mot. 7:16–7:24, ECF No. 14.) After receiving the letter, Defendant destroyed the hard drive to

24   his personal computer, supposedly to permanently terminate the ability to access the files that he
 1

 2
                                                    2 of 12
 3
 1   downloaded on his computer, and Defendant sent his personal laptop (with a replacement hard

 2   drive), iPhone, and provided access to his personal email, Dropbox, and other cloud-based

 3   accounts to Setec Security Technologies, Inc. (“Setec”), a forensic information technology

 4   vendor, for preservation and imaging. (Def.’s Opp’n 4:21–5:5, ECF No. 23.) Until this lawsuit

 5   was filed, Plaintiffs and Defendant had been negotiating a fair process to review the information

 6   that Defendant provided to Setec. (Id. 7:7–7:21.) After negotiations broke down, each side

 7   faulting the other, Plaintiffs filed suit on August 17, 2018 alleging misappropriation of trade

 8   secrets under the Defend Trade Secrets Act (“DTSA”), 18 U.S.C. § 1836, and Nevada’s

 9   codification of the Uniform Trade Secrets Act (“UTSA”), NRS 600A.010, as well as breach of

10   contract concerning Zitan’s Confidentiality Agreement, Data Policy, Communication Policy, and

11   Termination Letter, (Pls.’s Mot. 3:8–3:14, ECF No. 14.)

12    II.    LEGAL STANDARDS

13          A temporary restraining order should be limited to carrying out its “underlying purpose

14   of preserving the status quo and preventing irreparable harm just so long as is necessary to hold a

15   hearing, and no longer.” Granny Goose Foods v. Bd. of Teamsters & Auto Truck Drivers, 415

16   U.S. 423, 439 (1974). It “is an extraordinary remedy never awarded as of right.” Winter v.

17   Natural Res. Def. Council, Inc., 555 U.S. 7, 24 (2008). Temporary restraining orders are

18   durationally limited and automatically expire, as their purpose is to preserve the status quo until a

19   hearing can be held for a preliminary injunction. Fed. R. Civ. P. 65(b)(2); Winter, 555 U.S. at 24.

20   Such orders are non-appealable, Mayweathers v. Gomez, 60 F.3d 833 (9th Cir. 1995); Forest v.

21   F.D.I.C., 976 F.2d 736 n.1 (9th Cir. 1992), and are committed to the sound discretion of the trial

22   court, Jimenez v. Barber, 252 F.2d 550, 554 (9th Cir. 1958). A temporary restraining order “may

23   only be awarded upon a clear showing [by] the plaintiff [that it] is entitled to such relief.”

24   Winter, 555 U.S. at 22.
 1

 2
                                                    3 of 12
 3
 1           While temporary restraining orders differ in many important respects from preliminary

 2   injunctions, the standard for granting a temporary restraining order and a preliminary injunction

 3   is the same. Stuhlbarg Int’l Sales Co. v. John D. Brush & Co., 240 F.3d 832, 839 n.7 (9th Cir.

 4   2001) (stating that a separate analysis was not required because the analysis is “substantially

 5   identical” for a temporary restraining order and a preliminary injunction); V’Guara Inc. v. Dec,

 6   925 F. Supp. 2d 1120, 1123 (D. Nev. 2013). To obtain preliminary injunctive relief, the Ninth

 7   Circuit has established two alternative sets of criteria:

 8           Under the traditional test, a plaintiff must show: (1) a strong likelihood of success
             on the merits, (2) the possibility of irreparable injury to plaintiff if preliminary relief
 9           is not granted, (3) a balance of hardships favoring the plaintiff, and (4) advancement
             of the public interest (in certain cases). The alternative test requires that a plaintiff
10           demonstrate either a combination of probable success on the merits and the
             possibility of irreparable injury or that serious questions are raised and the balance
11           of hardships tips sharply in his favor.

12   Taylor v. Westly, 488 F.3d 1197, 1200 (9th Cir. 2007). The Supreme Court later ruled, however,

13   that a plaintiff seeking a preliminary injunction must demonstrate that irreparable harm is

14   “likely,” not just possible. Winter v. NRDC, 555 U.S. 7, 19–23 (2008) (rejecting the alternative

15   “sliding scale” test, at least as to the irreparable harm requirement). In Stormans, Inc. v. Selecky,

16   the Ninth Circuit recognized that the “possibility of irreparable injury” test was “definitively

17   refuted” in Winter and that the appropriate standard “requires a party to demonstrate ‘that he is

18   likely to succeed on the merits, that he is likely to suffer irreparable harm in the absence of

19   preliminary relief, that the balance of equities tips in his favor, and that an injunction is in the

20   public interest.’” 586 F.3d 1109, 1127 (9th Cir. 2009) (quoting Winter, 555 U.S. at 20) (reversing

21   a district court’s use of the Court of Appeals’ pre-Winter, “sliding-scale” standard and remanding

22   for application of the proper standard).

23           However, the Ninth Circuit later held in Alliance for the Wild Rockies v. Cottrell that

24   although irreparable harm must be more likely than not, the sliding scale approach remains
 1

 2
                                                       4 of 12
 3
 1   viable as to the other requirements, and a plaintiff needn’t be more likely than not to succeed on

 2   the merits, so long as there are “serious questions” on the merits. 632 F.3d 1127, 1134–35 (9th

 3   Cir. 2011) (“That is, ‘serious questions going to the merits’ and a balance of hardships that tips

 4   sharply towards the plaintiff can support issuance of a preliminary injunction, . . . [if] the

 5   plaintiff also shows that there is a likelihood of irreparable injury and that the injunction is in the

 6   public interest.”). Cottrell presents some difficulty in light of Winter and Stormans. To the extent

 7   Cottrell’s interpretation of Winter is inconsistent with Stormans, Stormans should control. See

 8   Miller v. Gammie, 335 F.3d 889, 899 (9th Cir. 2003) (en banc) (discussing the standards for

 9   determining controlling authority).

10          The Supreme Court stated in Winter that “[a] plaintiff seeking a preliminary injunction

11   must establish that he is likely to succeed on the merits, that he is likely to suffer irreparable harm

12   in the absence of preliminary relief, that the balance of equities tips in his favor, and that an

13   injunction is in the public interest.” Winter, 555 U.S. at 20. As a matter of grammar, the Supreme

14   Court has laid out four conjunctive tests, not a four-factor balancing test, using the word “likely”

15   to modify the success-on-the-merits test in exactly the same way as the irreparable-harm test. In

16   finding the “possibility” of irreparable harm to be insufficient, the Winter Court itself

17   emphasized (with italics) the fact that the word “likely” modifies the irreparable-harm prong. Id.

18   at 22. The word “likely” modifies the success-on-the-merits prong in a textually identical way.

19   Id. at 20. Therefore, to satisfy Winter, a movant must show that he is likely to succeed on the

20   merits and suffer irreparable harm.

21          Regarding the irreparable-harm test, Winter is clear that the word “likely” means what it

22   normally means, i.e., more probable than not. There is tension in the case law, however, as to the

23   meaning of likely as applied to the success-on-the-merits test. Black’s Law Dictionary defines

24   the “likelihood-of-success-on-the-merits test” as “[t]he rule that a litigant who seeks [preliminary
 1

 2
                                                     5 of 12
 3
 1   relief] must show a reasonable probability of success . . . .” Black’s Law Dictionary 1069 (10th

 2   ed. 2014). A Ninth Circuit case predating Cottrell that used the “serious questions on the merits

 3   standard” as an alternative to a “probability of success on the merits” defined serious question as

 4   a “fair chance of success on the merits.” Republic of the Philippines v. Marcos, 862 F.2d 1355,

 5   1362 (9th Cir. 1985). The Ninth Circuit has reiterated the “fair chance” language since Cottrell.

 6   See, e.g., Arc of Cal. v. Douglas, 757 F.3d 975, 993 (9th Cir. 2014).

 7   III.   DISCUSSION

 8          Plaintiffs have alleged that a temporary restraining order is necessary to protect Plaintiffs’

 9   “trade secrets and proprietary information and data.” (Pls.’s Mot. 2:8, ECF No. 14.) However,

10   Plaintiffs have failed to show that a likelihood of irreparable harm exists.

11          A likelihood of irreparable harm requires a plaintiff to demonstrate that such harm is

12   more probable than not. Winter, 555 U.S. at 22. Speculative injury is insufficient. Goldie’s

13   Bookstore, Inc. v. Superior Court, 739 F.2d 466, 472 (9th Cir. 1984). A temporary restraining

14   order “is an extraordinary and drastic remedy, one that should not be granted unless the

15   movant, by a clear showing, carries the burden of persuasion.” Mazurek v. Armstrong, 520 U.S.

16   968, 972 (1997) (quoting 11A Charles Alan Wright, et al., Federal Practice and Procedure §

17   2948 (3d ed. 2018)).

18          Plaintiffs incorrectly argue that irreparable harm can be presumed in cases that involve

19   trade secret misappropriation and breach of confidentiality. (Pls.’s Mot. 19:23–19:24, ECF No.

20   14.) To support this proposition, Plaintiffs rely on pre-Winter case law and fail to apprehend the

21   import of eBay Inc. v. MercExchange, L.L.C., 547 U.S. 388 (2006). (Pls.’s Mot. 19:25–20:5,

22   ECF No. 14.) In eBay, the Supreme Court rejected the position that injunctive relief is

23   appropriate once patent infringement is established. 547 U.S. at 393–94. The Court held that

24   plaintiffs must satisfy the traditional “four-factor test before a court may grant such relief.” Id. at
 1

 2
                                                     6 of 12
 3
 1   391. And in Winter, the Court made clear that the traditional test requires plaintiffs to establish

 2   that irreparable injury is likely. Winter, 555 U.S. at 22. Therefore, courts are not permitted to

 3   “presume irreparable harm, even in intellectual property cases.” Credit Bureau Connection, Inc.

 4   v. Pardini, 726 F. Supp. 2d 1107, 1122–23 (E.D. Cal. 2010); see, e.g., N. Am. Med. Corp. v.

 5   Axiom Worldwide, Inc., 522 F.3d 1211 (11th Cir. 2008) (“Even though we hold that [the

 6   plaintiffs] have established a substantial likelihood of success on the merits of their trademark

 7   infringement and false advertising claims, we must still evaluate whether [the plaintiffs]

 8   have demonstrated, with respect to each claim, that they will suffer irreparable harm in the

 9   absence of an injunction.”). Demonstrating the inherent possibility of irreparable harm is per se

10   insufficient. Winter, 555 U.S. at 22. Plaintiffs must prove that they either suffered irreparable

11   harm or will likely suffer such harm.

12          The fact that the Zitan Confidentiality Agreement contains language that Zitan is entitled

13   to preliminary injunctive relief based upon breaches of its trade secrets and confidential

14   information “is not controlling.” Giftango, LLC v. Rosenberg, 925 F. Supp. 2d 1128, 1140 (D.

15   Or. 2013) (“Furthermore, the fact that the Confidentiality Agreements contain language that any

16   violation of the non-solicitation provision constitutes irreparable harm is not controlling.”); see

17   also Inspection Mgmt. Sys., Inc. v. Open Door Inspections, Inc., No. 2:09–cv–00023–MCE–

18   GGH, 2009 WL 805813, at *4–5 (E.D.Cal. Mar. 26, 2009) (“Plaintiff cannot rely on the

19   contractual provisions of the EULA to show irreparable harm. Instead, the court must make an

20   independent determination of whether such harm is present”) (citing, inter alia, Int’l Ass’n of

21   Plumbing & Mech. Officials v. Int’l Conference of Bldg. Officials, No. 95–55944, 1996 WL

22   117447, at *2 n.3 (9th Cir. Mar. 15, 1996) (stating that a contractual provision is evidence of

23   irreparable injury but it does not abrogate a court’s obligation to make a finding of irreparable

24
 1

 2
                                                    7 of 12
 3
 1   harm)). This Court has an independent duty to determine whether Plaintiffs suffered or will

 2   likely suffer irreparable harm.

 3           In the present case, Plaintiffs’ assertions only amount to the possibility of irreparable

 4   harm. While it is true that “loss of a property interest in and diminution in value

 5   of trade secrets and confidential information are the types of harms that ‘are not readily

 6   addressed through payment of economic damages,’” Plaintiffs have failed to show that it is likely

 7   that such irreparable harms will occur. Wellness Coaches USA, LLC v. MGM Resorts Int’l, No.

 8   2:15-CV-01593-JAD, 2015 WL 5146701, at *6 (D. Nev. Sept. 1, 2015) (quoting Saini v. Int’l

 9   Game Tech., 434 F. Supp. 2d 913, 919 (D. Nev. 2006)). Courts that have adhered to the formula

10   in Winter have found that a likelihood of irreparable harm exists where plaintiffs have provided

11   evidence of specific, manifest acts by defendants, such as evidence of utilization or attempted

12   utilization of a plaintiff’s trade secrets, evidence of competition with a plaintiff after acquiring a

13   plaintiff’s trade secrets, or evidence of solicitation of customers, especially a plaintiff’s, after

14   obtaining a plaintiff’s trade secrets. E.g., H.Q. Milton, Inc. v. Webster, No. 17-CV-06598-PJH,

15   2017 WL 5625929, at *4 (N.D. Cal. Nov. 22, 2017) (holding that a plaintiff established

16   irreparable harm where a defendant utilized confidential information and trade secrets and

17   solicited the plaintiff’s customers); Henry Schein, Inc. v. Cook, 191 F. Supp. 3d 1072, 1077

18   (N.D. Cal. 2016) (granting a temporary restraining order where a defendant allegedly

19   misappropriated customer information and sought to solicit and divert a plaintiff’s customers);

20   Aerodynamics Inc. v. Ceasars Entm’t Operating Co., No. 2:15-CV-01344-JAD, 2015 WL

21   5679843, at *12 (D. Nev. Sept. 24, 2015) (holding that a likelihood of irreparable harm existed

22   where a defendant contacted a seller, former customer, manufacturer, and competitor after a deal

23   fell through with a plaintiff and the defendant gained confidential information); Richmond

24   Techs., Inc. v. Aumtech Bus. Sols., 11-02460C, 2011 WL 2607158, at *22 (N.D. Cal. July 1,
 1

 2
                                                      8 of 12
 3
 1   2011) (“[T]o the extent that Defendants are using Plaintiff’s trade secrets to compete with

 2   Plaintiff and to encourage Plaintiff’s customers to switch their accounts . . . the Court agrees that

 3   Plaintiff has shown a likelihood of irreparable harm.”); Credit Bureau Connection, 726 F. Supp.

 4   2d at 1123 (holding that irreparable harm existed where a defendant admitted to blocking,

 5   interfering, and diverting existing customers and new potential customers of a plaintiff ).

 6          Consistent with Winter, courts have denied injunctive relief where plaintiffs have failed

 7   to provide evidence to support the proposition that irreparable harm is likely rather than possible.

 8   E.g., Dahl v. Swift Distribution, Inc., No. CV 10-00551 SJO(RZX), 2010 WL 1458957, at *11

 9   (C.D. Cal. Apr. 1, 2010) (holding that a plaintiff did not demonstrate that irreparable harm was

10   likely, because the plaintiff did not provide specific, concrete evidence to support its claim

11   trademark infringement would harm its reputation, goodwill, sales, profit margins, and lead to a

12   loss of customers). In one salient example, a court of this District denied a motion for a

13   temporary restraining order after a defendant solicited one of a plaintiff’s customers after

14   obtaining confidential information, because the court held that a single instance of solicitation

15   was not enough to prove that the solicitation would continue and therefore that irreparable harm

16   was likely. Wells Fargo Clearing Services, LLC v. Foster, No. 3:18-cv-00032-MMD-VPC, 2018

17   WL 1746307, at *3 (D. Nev. Apr. 11, 2018).

18          Here, Plaintiffs claim that Defendant unlawfully downloaded Plaintiffs’ confidential

19   assets to his personal computer and/or electronic storage devices, deleted twenty-six files from a

20   work account, and attempted to cover his tracks by deleting electronic evidence and destroying

21   his hard drive. (Pls.’s Mot. 2:16–2:23, ECF No. 14.) Plaintiffs allege that Defendant obtained

22   confidential assets to “improperly utilize [them] for his own benefit and/or the benefit of others.”

23   (Id. 4:2.) However, Plaintiffs have not provided evidence to support the assertion that Defendant

24   obtained confidential information for his benefit and/or the benefit of others. Plaintiffs’ evidence,
 1

 2
                                                    9 of 12
 3
 1   in sum, establishes that Defendant downloaded confidential information that he was permitted to

 2   access while working from home on his personal computer and that disclosure or misuse of such

 3   information would be harmful. But Plaintiffs have not established that misuse or disclosure is

 4   likely. Plaintiffs have not provided any evidence or alleged that Defendant is working for a

 5   competitor or competing against Plaintiffs. Nor have Plaintiffs provided evidence or alleged that

 6   Defendant is actively using, selling, offering, accessing, profiting, or attempting to do anything

 7   with the information that was downloaded.

 8          While this Court has held that downloading confidential information immediately after

 9   termination coupled with efforts to cover up such acts evidences an intent to use data against a

10   company’s interests, Defendant downloaded the confidential information on March 23, over two

11   weeks before he resigned on April 9, while on good terms with Plaintiffs. Prot. Techs., Inc. v.

12   Ribler, No. 3:17-cv-00144-LRH-WGC, 2017 WL 923912, at *2 (D. Nev. Mar. 8, 2017). In fact,

13   after Defendant downloaded the confidential information, he was promoted. (Def.’s Opp’n 4:9,

14   ECF No. 23.) Defendant contends that he downloaded the files in preparation for his upcoming

15   promotion meeting after he discussed a promotion with the CEO and CTO of Zitan the day

16   before, and he only accessed the files on his personal computer because he was experiencing

17   technical issues using his work issued laptop while working from home. (Id. 2:12–2:26.)

18   Defendant also asserts that he did not delete files to cover up his actions, but instead deleted

19   files, which could be accessed elsewhere by company employees, to purge duplicative

20   documents. (Id. 3:24–4:7.) Immediately after downloading the files, Defendant alleges that he

21   deleted the files from his personal computer and that he destroyed his hard drive to ensure that

22   the files he downloaded could not be recovered. (Id. 2:26–2:28, 4:21–4:26.) Thus, given the

23   conflicting, reasonable inferences that could be drawn from the evidence, this Court is unable to

24   infer that Defendant downloaded the confidential information to use against Plaintiffs.
 1

 2
                                                    10 of 12
 3
 1          The uncertainty of Defendant’s intent is further illustrated by Plaintiffs’ actions after

 2   learning that Defendant downloaded the confidential files and by Plaintiffs’ delay in filing suit.

 3   After discovering supposed wrongdoing by Defendant, Plaintiffs sent a letter to him on May 3

 4   and did not seek a temporary restraining order until August 17, nearly five months after

 5   Defendant downloaded the files. Until filing suit, Plaintiffs had been negotiating with Defendant

 6   appropriate protocol to forensically examine the data Defendant provided to Setec. (Id. 7:7–

 7   7:21.) A fundamental objective was to determine whether Defendant in fact still possessed the

 8   confidential information or whether Defendant was telling the truth that he did not retain the files

 9   that he downloaded. Plaintiffs only filed suit after negotiations broke down regarding reasonable

10   and fair search procedures. Resolving that dispute with a temporary restraining order, absent

11   other evidence of wrongdoing, is inappropriate.

12          Furthermore, the risk of destruction of evidence and disclosure of confidential

13   information is minimized here, since Defendant has sent his iPhone, personal laptop (with a

14   replacement hard drive), and has provided access to his email, Dropbox, and other cloud-based

15   accounts to Setec for preservation and imaging, which was completed in June 2018. (Id. 4:27–

16   5:6.) Thus, the need for a temporary restraining order is diminished to prevent the disclosure or

17   destruction of confidential information.

18          Although Plaintiffs may be “exposed” to irreparable harm, Plaintiffs have not

19   demonstrated that such future harm is likely or that they have presently suffered irreparable

20   harm. Defendant was entitled to access all the files that he downloaded and was already privy to

21   the information that he accessed. While downloading these files on a personal device may violate

22   Defendant’s contractual obligations, it does not automatically constitute irreparable harm.

23   Consequently, this Court holds that Plaintiffs have failed to meet the requisite burden to establish

24   that they have suffered or will likely suffer irreparable harm.
 1

 2
                                                    11 of 12
 3
 1                                         CONCLUSION

 2          IT IS HEREBY ORDERED that Plaintiffs’ Motion for Temporary Restraining Order

 3   (ECF No. 14) is DENIED.

 4          IT IS FURTHER ORDERED that oral argument on Plaintiffs’ Motion for Preliminary

 5   Injunction (ECF No. 15) is set for 10:00 A.M., Tuesday, November 13, 2018, in Reno

 6   Courtroom 3, before Judge Robert C. Jones.

 7          IT IS FURTHER ORDERED that Plaintiffs’ Motions to Seal (ECF Nos. 16, 19) are

 8   GRANTED.

 9          IT IS FURTHER ORDERED that Plaintiffs’ Motion for Leave to File Excess Pages

10   (ECF No. 29) is GRANTED.

11              17thday
     Dated this 2nd  dayofof October,
                          October,    2018.
                                   2018.

12

13

14                                                _____________________________________
                                                            ROBERT C. JONES
15                                                       United States District Judge

16

17

18

19

20

21

22

23

24
 1

 2
                                                  12 of 12
 3
